February 18, lg50

Bon; James C; Martin           opinion   Ho; V-1006.
County Attorney
meoes county                   Rer p     ;E;l$b'Uty       of S. B.
COPDUS f&.PiSti. Texas                 *          g.,
                                                   -  authorizing
                                   inkrkases ln the pay of pge-
                                   ainct, oounty, and district
                                   officers,     to the,compeasa-
                                   tibn of members of the Juve-
Dear Sir%                          tile Board.
            Your request'for      en opinion   is aa followst
            'A motion was made in the Oommlssi~ners~
     Court of Rneces ~County to raise the salaries
     of the members of the Juvenile Board the reg-
     ular 25s authorleed by Senate Bill # 92 for
     all preoinct,     county and district  offices;
     This motion was tabled to,deteraine       the va-
     lidity    of granting the increase,   all elected
     offioials    In Rueces County being granted this
     increase in July, 1949;
            "In Section 1 of Senate Bill #92 the
     Camlssitierst     Court of each county was an-
     thoplzed to Increase the oompensation of the
     precinct,   gounty and distriot   offices  in an
     additional    amount not to exceemprotided
     that if the salaries     of the Cosmhisioners
     Court were raised,    al1 other offices   would
     have to be raised In proportion.
           "Article  5139, VCS, provides that in
     couuties of betveen 70,000 and 100,000, fin
     vhlch.Rueces   County falls, a Juvenile Board
     would be formed oonsistlng    of Distriot Judg-
     %s and County Judge'; Under this stat,ute each
     of these judges In Rueaes County are paid
     $1200;00 per year, in addition to ~the salary
     as judge, for serving on said Board.
          "It is mg opi&Lon that the members of
     the Juvenile Board should not be allowed the
a&j
      Hon. James C. MaStin,      page 2 (V-1006)


            25% increase authorieed in Senate Bill #92 be-
            cause they are not called office&under     Arti-
            cle 5139, WS, but merely men&em. This opin-
            ion is substantiated   b the case of Janea v.
            Alexander, 59 S.W. 26 10150, which decided that
            membership on a Juvenile Board was not ‘public
            office’  so as to prevent receiving  at the same
            time, a salary as a member of the board and as
            a judge;”
                Article 5139, V.C .S i, as amended by S; B; 426,
      Acts 51st Leg., R.S. 1949, chi 366, pi 699, provldes in
      part:
                  “In any county having a population         of
            more than seventy thousand .(70,000) inhabit-
            ants and less than one hundred thousand (lOO,-
            000) inhabitants     acoordlng to the last preced-
            ing Federal Census, the Judges of ths: several
            Mstriat     and Criminal District     Courts of such
            cotmty~ together with the County Judge of such
            county, are hereby constituted        a Javtile
            Board for such oouuty;       The members oomposing
            such Juvenile Board in such c,ouM=y shall eaoh
            be allowed additional      colnjpensation of not.
            less than Six Hundred ($600;00) Dollars per
            annum, nor more than One Thousand Puo Hundred
            ($1,200;00)    Dollars, p6r annum, which shall be
            paid in twelve (12) e&al installments           out of
            the Qeneral Fund of such county, such addi-
            tional compensation to be fixed by the Commis-
            sloners Court of such county;”
                    In the case of Jones vi Alexander, 122 Tex; 328,
      59 SX2d       1080 (1933), the court ln’holdlng        provisions,
      identical     with those above quoted, constitutional          stated
      $hat membershl~ on juvenile board did not constitute               a
        public office      in vIolatl.on   of Section 40 of Article       XVI
      of the Constitution      of Texas prohibiting       the same person
      from holding OP exercising         at the 883118time more,than one
      civil   office    of emolument. The court held that the Act
      merely Imposed additional        duties on the d&strict judges
      rather than creating an additional          office.
                  Section 1 of Article 3912g, K0.S;  (S; B; 92,
      Acts slat   Leg;, R.S. 1949, oh; 320, p; 601) provides%
                 “Section 1; The Codssioners    Court in
            each county of this State is hereby autho~ieed,
.




    Han; James C; Martin,              page 3 (V-1006)


            when in their judgment the financial       condition
            of the county and the needs of the officer         ,jw-
            tify the increase, to enter an &der inereas-
            lng the compensation of the precinct,       county
            and district    offfoers;    or either of them, in
            an additional    amount not to exceed twenty-five
             (25s) per cent of the sum allowed under the
            law for the fiscal      yea* of 1948, whether paid
            on fee or salary basis; provided,       however, the
            members of the Commissioners Court may not
            raise the salaries       of any of such Commission-
            ers Court under the terms of this Act without
            ralslng the salary of the remaining county of-
            ficials   in like proportion;"
                The provisions    of Article   3912g, c;CiSi,    are
    llmited to "the precinct,       county and district   officeran
    and"the deputies,    assistants    end clerks of any district,
    oounty or preainct officer;"        Letter opinion to Han; IL
    Fi ICl.eke, County Attorney,     Lee County, dated January 14,
    1950;
               We agree with the conclusioe   reached by you in
    the brief subsdtted with your request.     SFnce the mem-
    bers of Juvenile Boards are not public officers     as such,
    neither are they district- or county officers    within the
    meaning of Article  39126.  Therefore the compensation of
    said members as such may not be Increased under the pro-
    vlsl.ons of Article 3912g.
                  An additional reason sustains the above result;
    Senate Bill 92 was passed May 31, 1949, and beceme ef-
    fective   June 6, 1949, while Senate Bill 426 va8 passed
    June 9, 1949 and became effective        June 13, 1949.  Since
    Senate Bill 426 is a specific      statute governing the sal-
    aries of the members of the Juvenile Board and was pass-
    ed and became effective     stibsequent to Senate Bill 92 (a
       eneral law), it would control over the rotisions~of
    iiienate Bill    2; Townsend vi Te~ell,,~l~,"4~~,~~~6
    SX'2d 1063 ?1929> Canales V* Lannlil ,                 l    ,

    2i4’s   ;w ;2a   451   (v&8>   .

                                       Sa M M AR Y



                  The compensation of members of Juvenile
            Boards as such may not be incr$ased under the
            provisions   of Article   3912g, V.C.Si, since
            membership on a Juvenile Board does not con-
            stitute   a public office   as such.   Jones vi Al-
            exander, 126 Texi 328, 59 S;W;2d 1680 (1933) .
Hon. Japles Ci Martin,   page 4 (WOO6)


          The salaries of the members of the Juve-
     nile Board are governed by the~~PrOVlslOns of
     Senate Bill 426, Acts 51st Leg., RiS. 1949,
     ch; 366, p; 699, being a specific    statute.
                                     a later statute

                                     169, 2

                                     Yours very truly,
                                       PRICE D4RIEL
APPRO?XDr                            Attorney General
J; C; Davis, Jr.         ,A&-.
county Affairs Mvlsion

Charles Di Mathews
Executive Assistant                       ' Assistant
JRtmurbh